 

 

 

AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case FE I I E D

UNITED STATES DISTRICT
SOUTHERN DISTRICT OF CALIFO]

UNITED STATES OF AMERICA JUDGMENT
V (For Offenses Co

DAVID ERNESTO GALICIA-MORAN (1)

 

 

 

 

Case Number: 3:19-CR-01411-JM

 

Zainab Khan
Defendant’s Attorney
USM Number 74372-298
oO -
THE DEFENDANT:
L) pleaded guilty to count(s) One of the Information

 

[1 was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count
18:1544 - Misuse Of Passport (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L.] The defendant has been found not guilty on count(s)

 

L] Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00, waived.

LI JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

1 No fine L] Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this |

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

July 12. 2019

Date of Imposition of Sentence

 

HOM JEFFREYJP. MILLER
ITED STATES DISTRICT JUDGE
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: DAVID ERNESTO GALICIA-MORAN (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-01411-JM

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Fourt (4) months as to Count 1

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
C1 at AM. on

 

 

[1 as notified by the United States Marshal.

Oo The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C1 onor before
C! as notified by the United States Marshal.
LC) asnotified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

 

at , witha certified copy of this judgment,

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-01411-JM
